Name: Commission Regulation (EC) No 1156/97 of 25 June 1997 fixing the reduction coefficients for the determination of the quantity of bananas to be allocated to each operator in category C from the tariff quota for 1997 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: tariff policy;  trade;  plant product;  trade policy
 Date Published: nan

 26. 6. 97 FENI Official Journal of the European Communities No L 168/69 COMMISSION REGULATION (EC) No 1156/97 of 25 June 1997 fixing the reduction coefficients for the determination of the quantity of bananas to be allocated to each operator in category C from the tariff quota for 1997 (Text with EEA relevance) Whereas, on that basis, the new coefficient for 1997 should be determined; whereas, for the sake of clarity, Regulation (EC) No 2052/96 should be repealed; Whereas the provisions of this Regulation must enter into force immediately, given the time limits laid down in Regulation (EEC) No 1442/93, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), Having regard to Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the application of the arrangements for importing bananas into the Community (3), as last amended by Regulation (EC) No 1409/96 (4), and in particular Article 4 (4) thereof, Whereas, pending the adaptation of the volume of the tariff quota as a result of the accession of Austria, Finland and Sweden , Commission Regulation (EC) No 2052/96 (*), for the purposes of implementing Article 4 (4) of Regula ­ tion (EEC) No 1442/93 , provisionally fixes the reduction coefficient to be applied to the annual allocation requested by each operator in category C on the basis of a tariff quota volume of 2 200 000 tonnes for 1997; Whereas the volume of the tariff quota was subsequently fixed at 2 553 000 tonnes for 1997 by Commission Regu ­ lation (EC) No 11 54/97 f'); whereas, however, the special quantity of 10 000 tonnes reserved for cases of extreme hardship must not be taken into account for the calcula ­ tion of the reduction coefficient in question; Article 1 The quantity to be allocated to each operator in category C in respect of 1997 within the tariff quota provided for in Articles 18 and 19 of Regulation (EEC) No 404/93 shall be calculated by applying to the quantity applied for by each operator in accordance with Article 4 (4) of Regu ­ lation (EEC) No 1442/93, a reduction coefficient of 0,000381 . Article 2 Regulation (EC) No 2052/96 is hereby repealed . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 47, 25. 2. 1993, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. 0 OJ No L 142, 12. 6. 1993, p. 6 . (4) OJ No L 181 , 20 . 7. 1996, p. 13 . 0 OJ No L 274, 26. 10 . 1996, p. 23 . (6) See page 65 of this Official Journal .